Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0957
                       Lower Tribunal No. F15-3890
                          ________________


                      Yilian Quintana Ramirez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Yilian Quintana Ramirez, in proper person.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for appellee.


Before HENDON, MILLER, and BOKOR JJ.

     PER CURIAM.
      After his convictions and sentences were affirmed on direct appeal,

appellant, Yilian Quintana Ramirez, filed a motion for postconviction relief

alleging ineffective assistance of counsel. See Ramirez v. State, 289 So. 3d

474 (Fla. 3d DCA 2019); Fla. R. Crim. P. 3.850. Citing facial insufficiency,

the trial court denied the motion by way of a final order. Upon the State’s

proper and commendable partial confession of error, along with our own

independent review of the record, we conclude “the procedure outlined in

Spera v. State, 971 So. 2d 754 (Fla. 2007) when determining that an initial

motion for post-conviction relief is legally insufficient” should have been

followed, and the summary denial of the motion, without permitting

amendment, constituted an abuse of discretion. Juarez v. State, 215 So. 3d

89, 90 (Fla. 3d DCA 2016); see also Fla. R. Crim. P. 3.850(f)(2) (“If the motion

is insufficient on its face, and the motion is timely filed under this rule, the

court shall enter a nonfinal, nonappealable order allowing the defendant

[sixty] days to amend the motion.”); Spera, 971 So. 2d at 761 (“[W]hen a

defendant’s initial rule 3.850 motion for postconviction relief is determined to

be legally insufficient for failure to meet either the rule’s or other pleading

requirements, the trial court abuses its discretion when it fails to allow the

defendant at least one opportunity to amend the motion.”). Thus, we reverse

and remand for further proceedings consistent herewith.


                                       2
Reversed and remanded.




                         3